Campbell, J.,
delivered the opinion of the court.
The only point made by the appellant deserving special mention *560is that the claim for the loss or damage was not presented in writing at the office which issued the receipt, etc., in accordance with a condition contained in it; and our view is that this condition is not applicable to this case, because the claim here sued on is for damages for negligence by that office in not sending forward the article named, and there was no necessity to bring to the notice of the company at that office the claim for what that office was fully cognizant of, its negligence having caused the loss.

Affirmed.